This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                   NO. 35,240

 5 JAVIER CHAVEZ,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF VALENCIA COUNTY
 8 Cindy M. Mercer, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Bennett J. Baur, Chief Public Defender
13 Nina Lalevic
14 Santa Fe, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 VANZI, Chief Judge.

18   {1}    Defendant appeals his conviction for trafficking, contrary to NMSA 1978,

19 Section 30-31-20 (2006). We issued a Notice of Proposed Summary Disposition
 1 proposing to affirm. Defendant has responded with a timely memorandum in

 2 opposition, which we have duly considered. Because we remain unpersuaded that our

 3 initial proposed disposition was incorrect, we affirm.

 4   {2}   Defendant first continues to argue that the district court erred in denying his

 5 motion in limine to exclude evidence of his involvement in a prior uncharged drug

 6 transaction. [MIO 3-4] The district court ruled that if Defendant testified at trial,

 7 evidence of the prior drug transaction would be admissible for impeachment purposes.

 8 [MIO 2-3] Defendant argues that this prevented him from testifying, and he was

 9 therefore unable to establish his defense of entrapment. [MIO 3] “We review the

10 district court’s evidentiary ruling for an abuse of discretion.” State v. Garnenez, 2015-

11 NMCA-022, ¶ 29, 344 P.3d 1054. “An abuse of discretion occurs when the ruling is

12 clearly against the logic and effect of the facts and circumstances of the case.” State

13 v. Moreland, 2008-NMSC-031, ¶ 9, 144 N.M. 192, 185 P.3d 363 (internal quotation

14 marks and citation omitted).

15   {3}   We find no abuse of discretion in the denial of Defendant’s motion in limine.

16 Evidence of a prior instance of methamphetamine trafficking could be relevant and

17 admissible under Rule 11-404(B) NMRA depending on the substance of Defendant’s

18 testimony. See, e.g., State v. Attaway, 1992-NMCA-043, ¶¶ 20-21, 114 N.M. 83, 835

19 P.2d 81 (finding evidence of a prior uncharged instance of drug dealings to be relevant

20 to the defendant’s knowledge and ability to identify methamphetamine where the

                                               2
 1 defendant denied knowledge or control of the substance); see also Rule 11-404(B)

 2 (stating that evidence a crime or other act is not admissible to prove a person’s

 3 character in order to show that on a particular occasion the person acted in accordance

 4 with the character but that such evidence may be admissible for another purpose,

 5 “such as proving motive, opportunity, intent, preparation, plan, knowledge, identity,

 6 absence of mistake, or lack of accident”). In this case, Defendant states that he sought

 7 to establish that he was entrapped. [MIO 3] Evidence of a prior drug sale could be

 8 relevant to the issue of subjective entrapment, and accordingly, the district court did

 9 not abuse its discretion in denying the motion in limine. See State v. Dartez,

10 1998-NMCA-009, ¶ 32, 124 N.M. 455, 952 P.2d 450 (noting that predisposition

11 evidence is relevant to the defense of subjective entrapment).

12   {4}   Additionally, Defendant has cited no authority to suggest that a criminal

13 defendant is not subject to impeachment should he testify. See State v. Godoy, 2012-

14 NMCA-084, ¶ 5, 284 P.3d 410 (“Where a party cites no authority to support an

15 argument, we may assume no such authority exists.”); In re Adoption of Doe,

16 1984-NMSC-024, ¶ 2, 100 N.M. 764, 676 P.2d 1329 (holding that an appellate court

17 will not consider an issue if no authority is cited in support of the issue). We therefore

18 reject this assertion of error.

19   {5}   Defendant also maintains his argument that the district court erred in refusing

20 to order the State to reveal the identity of a confidential informant. [MIO4-6] We

                                               3
 1 review the denial of a motion to reveal the identity of an informant for an abuse of

 2 discretion. See State v. Rojo, 1999-NMSC-001, ¶ 39, 126 N.M. 438, 971 P.2d 829.

 3 “An abuse of discretion occurs when the ruling is clearly against the logic and effect

 4 of the facts and circumstances of the case.” Id. ¶ 41 (internal quotation marks and

 5 citation omitted).

 6   {6}   Under Rule 11-510(B) NMRA, the State has the “privilege to refuse to disclose

 7 the identity of an informer.” See Rule 11-510(A)(3) (defining an “informer” as “an

 8 individual who has assisted with an investigation into a violation of the law”).

 9 However, a criminal defendant can move the district court to compel disclosure of an

10 informer’s identity where the evidence suggests that the informer can provide

11 testimony that is relevant and helpful to the defendant or that is necessary for a fair

12 determination of the guilt or innocence of the defendant. See Rule 11-510(D)(3).

13 “When such a motion is made, the court will provide . . . the state . . . an opportunity

14 to present evidence for an in camera review addressing whether the informant can, in

15 fact, supply such testimony.” Rule 11-510(D)(3)(a).

16   {7}   The district court conducted an in camera review of the police affidavit and

17 other materials and ruled that there was no information that would be relevant or

18 helpful to Defendant’s case. [DS 7-8, MIO 6] See Rule 11-510(D)(3)(a) (allowing for

19 in camera review of whether an informer could provide testimony that is relevant and

20 helpful to a criminal defendant or that is necessary for a fair determination of the guilt

                                               4
 1 or innocence of a criminal defendant). Nothing in the record provided to this Court

 2 suggests that the district court abused its discretion in making this determination. See

 3 Rule 11-510(D)(3)(d) (stating that any evidence tendered to the court for an in camera

 4 review that is not ordered to be disclosed shall be placed under seal and preserved for

 5 appellate review); see also State v. Jim, 1988-NMCA-092, ¶ 3, 107 N.M. 779, 765

 6 P.2d 195 (“It is [the] defendant’s burden to bring up a record sufficient for review of

 7 the issues he raises on appeal.”).

 8   {8}   In our notice of proposed summary disposition, we also noted that Defendant

 9 did not specifically explain below how the informant’s identity was necessary to

10 establish his defense of entrapment. [RP 41] Defendant responds in his memorandum

11 in opposition that he argued below that the informant would testify that Defendant

12 was entrapped. [MIO 6] However, as Defendant acknowledges in his memorandum

13 in opposition, the confidential information was not a witness to the drug transaction

14 for which he was charged. Under such circumstances, we see no basis to find that the

15 district court abused its discretion in refusing to disclose the informant’s identity. See

16 State v. Lovato, 1993-NMCA-163, ¶ 10, 117 N.M. 68, 868 P.2d 1293 (finding no

17 abuse of discretion in the district court’s denial of the defendant’s motion to disclose

18 an informant’s identity where the defendant did not specifically explain how

19 testimony from the informant would have aided his defense of entrapment); see also

20 State v. Chandler, 1995-NMCA-033, ¶¶ 19-25, 119 N.M. 727, 895 P.2d 249

                                               5
1 (affirming the district court’s decision not to hold an in camera hearing regarding the

2 identity of a confidential informant where the district court concluded that the identity

3 of the informant was not relevant because the defendant was not charged with a crime

4 based upon the transaction witnessed by the informant, but rather on evidence found

5 during the execution of a search warrant).

6   {9}    For these reasons, we affirm Defendant’s conviction.

7   {10}   IT IS SO ORDERED.


8                                          __________________________________
9                                          LINDA M. VANZI, Chief Judge

10 WE CONCUR:


11 _________________________________
12 MICHAEL E. VIGIL, Chief Judge


13 _________________________________
14 TIMOTHY L. GARCIA, Judge




                                              6